Title: To Thomas Jefferson from William Dunbar, [6] October 1799
From: Dunbar, William
To: Jefferson, Thomas


4 [i.e. 6] October 1799. To Thomas Jefferson Virginia
I am honored by the receipt of yours of 24 June last. It is highly gratifying to be invited by a person of your high reputation in the republic of letters to contribute in conducting philosophical researches in this and the neighboring country—Constant occupation as a planter since my residence in this country has somewhat disqualified me for scientific pursuits—.&c xxx But shall take pleasure in pursuing such objects of enquiry as you may point out as worthy of the attention of your Society—
I keep a regular diary of the weather and the rise and fall of the Thermometer and Barometer the quantity of rain that falls with the direction & Strength of the wind &c of which I will forward you copies—… xx.
The natural history of this country so far as I have had an opportunity of visiting it will be found to vary very little from that of the same latitude in the Atlantic States: The forest trees are the same which generally grow from Virginia to Florida. The richest lands are covered with strong canes growing very close which excluding all other Vigetable subjects a few large trees excepted furnish no field for the Botanist—the open woods land and plains are more productive of variety but I believe little is to be found which has escaped the researches of the indefatigable deciples of Linæus.—
